Citation Nr: 0709268	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-19 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the right shoulder (minor), on 
appeal from an initial grant of service connection.

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the left shoulder (major), 
status post arthroscopic capsular release and subacromial 
decompression, on appeal from an initial grant of service 
connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from July 1981 to August 
2004, when he retired from the US Army.
  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of December 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in Wichita, Kansas.  

In May 2006, a video conference hearing, with the veteran 
presenting testimony from Wichita, Kansas, was held before 
the undersigned, who is the Veterans Law Judge designated by 
the Chairman to conduct that hearing.  38 U.S.C.A. § 7107(c) 
(West 2002).  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In conjunction with the veteran's claim for benefits, he 
underwent a VA examination in April 2004.  The purpose of 
that examination was to obtain medical evidence documenting 
the presence of a current disability along with discovering 
the etiology of any found disorders.  The results of that 
examination were forwarded to the RO which subsequently 
determined that service connection was warranted for 
disabilities of the left and right shoulder.  The results 
were also used to assign a disability rating for both 
conditions.  A review of the examination indicates that the 
examiner did not specifically comment on any functional loss 
in accordance with DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  That is, a review of the examination report does not 
show the effects of the disabilities upon ordinary use, and 
the functional impairment due to pain, weakened movement, 
excess fatigability, or incoordination.

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2005).  Because the DeLuca information has not been obtained 
and included in the claims folder, the Board believes the 
appellant should undergo another medical examination in order 
to obtain additional medical evidence and to resolve any 
previous unclear findings that may exist concerning the 
veteran's left and right shoulder disabilities.  Green v. 
Derwinski, 1 Vet. App. 121 (1991) (fulfillment of the 
statutory duty to assist "includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"); see also 38 C.F.R. § 4.2 (2006) ("if the 
[examination] report does not contain sufficient detail, it 
is incumbent on the rating board to return the report as 
inadequate for rating purposes"); 38 C.F.R. § 4.10 (2006) 
(the examiner must give a "full description of the effects 
of disability upon the person's ordinary activity"); 
Schafrath v. Derwinski, 1 Vet. App. 589, 594.  A new 
examination in which the results show the effects of the 
disability upon ordinary use, and the functional impairment 
due to pain, weakened movement, excess fatigability, or 
incoordination, will be in accordance with DeLuca and will 
provide the Board with a basis to either agree or refute the 
veteran's various assertions, and will provide the VA with a 
more complete picture of the veteran's service-connected 
right and left shoulder disabilities.  



Thus, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the AMC/RO for the following development:

1.  The AMC/RO should contact the 
appellant and ask that he identify all 
sources of medical treatment received 
since January 2005 for both shoulder 
disabilities, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the AMC/RO 
should inform the appellant of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 CFR § 3.159 
(2006).

2.  The AMC/RO should arrange for an 
examination of both shoulders of the 
veteran by an orthopedist.  The purpose 
of this examination is to discover the 
severity of the service-connected right 
and left shoulder disabilities.  The 
claims folder, including any documents 
obtained as a result of this Remand, 
should be made available to the examiner 
for review before the examination.  The 
examination report should consider all 
findings necessary to evaluate the claim 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.

Both shoulders should be examined for 
degrees of range of motion and any 
limitation of function of the parts 
affected by limitation of motion.  The 
examiner should also be asked to include 
the normal ranges of motion of each 
shoulder.  Moreover, the examiner should 
be requested to determine whether either 
shoulder exhibits weakened movement, 
excess fatigability, or incoordination, 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion lost 
or favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also be asked to express 
an opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or on use.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disabilities, such testing or examination 
is to be done before completion of the 
examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

3.  The AMC/RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  
38 C.F.R. § 4.2 (2006); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the AMC/RO should readjudicate the issues on 
appeal.  If the benefits sought on appeal remain denied, the 
appellant and the appellant's representative should be 
provided a supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



